Dismissed and Opinion Filed June 15, 2015




                                        S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00452-CR

                      Ex Parte THEODORE ROOSEVELT ARTHUR

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F-1258513-J

                             MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Schenck
                                   Opinion by Justice Bridges
       In this accelerated appeal, appellant challenges the trial court’s order denying his motion

for a personal recognizance bond or to reduce his appeal bond to $5000. By judgment dated

June 15, 2015, this Court affirmed appellant’s underlying conviction. See Arthur v. State, No.

05-14-00439-CR, (Tex. App.—Dallas June 15, 2015, no pet. h.) (mem. op., not designated for

publication). Therefore, the issues raised in this accelerated appeal are moot. See Freeman v.

State, 828 S.W.2d 179, 181-82 (Tex. App.—Houston [14th Dist.] 1992, pet. ref’d) (cause

becomes moot when appellate court’s judgment cannot have any practical legal effect upon

controversy).

       We dismiss this accelerated appeal as moot.

Do Not Publish
TEX. R. APP. P. 47.2(b)                           /David L. Bridges/
                                                  DAVID L. BRIDGES
150452F.U05                                       JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

THEODORE ROOSEVELT ARTHUR,                        On Appeal from the Criminal District Court
Appellant                                         No. 3, Dallas County, Texas
                                                  Trial Court Cause No. F-1258513-J.
No. 05-15-00452-CR        V.                      Opinion delivered by Justice Bridges.
                                                  Justices Lang and Schenck participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, this appeal is DISMISSED as moot.


Judgment entered June 15, 2015.




                                            –2–